           Case 1:20-cv-01581-DAD-SAB Document 21 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                      Case No. 1:20-cv-01581-DAD-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO
                                                         SUPPLEMENT MOTION FOR DEFAULT
13           v.                                          JUDGMENT

14   BBVA USA, et al.,                                   FIVE DAY DEADLINE

15                  Defendants.

16

17          George Avalos (“Plaintiff”) filed this action pursuant to the Americans with Disabilities

18 Act (“ADA”), 42 U.S.C. § 12181, et seq. Currently before the Court is Plaintiff’s application for

19 default judgment filed February 18, 2021. Upon review of the motion for default judgment, the
20 Court shall require Plaintiff to file a supplement to address the following issues.

21          1.     Reasonable Hourly Rate for Attorney Fees

22          Counsel seeks $375.00 per hour for work of an associate attorney in this action.

23 (Manning Decl. at ¶ 8.) However, no information has been provided regarding the experience of

24 the associate attorney that worked on this matter.

25          The lodestar amount is to be determined based upon the prevailing market rate in the

26 relevant community. Blum v. Stenson, 465 U.S. 886, 896 (1984). “To inform and assist the
27 court in the exercise of its discretion, the burden is on the fee applicant to produce satisfactory

28 evidence—in addition to the attorney’s own affidavits—that the requested rates are in line with


                                                     1
            Case 1:20-cv-01581-DAD-SAB Document 21 Filed 02/23/21 Page 2 of 2


 1 those prevailing in the community for similar services by lawyers of reasonably comparable

 2 skill, experience and reputation.” Blum, 465 U.S. at 895 n.11.

 3          Plaintiff may supplement the motion to address this issue. Absent information to inform

 4 the Court of the requisite level of experience for the attorneys in this action, the Court shall use

 5 the rate for an attorney with 1 to 2 years of experience for work performed by associate attorneys

 6 in this action.

 7          2.       Costs

 8          Plaintiff also seeks costs for service of process in this action, but has not included

 9 documentation to support the costs sought. Plaintiff shall supplement the motion to provide

10 documentation for the costs sought in this action.

11          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file supplemental briefing

12 for the application for default judgment within five (5) days of the date of entry of this order.

13
     IT IS SO ORDERED.
14

15 Dated:        February 23, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
